Citation Nr: 0217846	
Decision Date: 12/10/02    Archive Date: 12/18/02

DOCKET NO.  95-00 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a disability claimed 
as kidney disorder. 


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from August 1950 to August 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Phoenix, Arizona.

In the August 1994 rating decision, the RO found that 
there was no new and material evidence to reopen the claim 
for kidney disorder since the last final denial by the 
Board in an August 1979 decision.  The veteran appealed 
the August 1994 rating decision to the Board.  In an 
October 1996 decision, the Board found new and material 
evidence to reopen the claim and remanded the case to the 
RO for additional development of evidence.  

The Board's September 1998 decision denied service 
connection for a kidney disorder.  The veteran appealed 
that decision to the U.S. Court of Appeals for Veterans 
Claims (Court).  By Memorandum Decision dated in April 
2000, the Court vacated the Board decision, noting that 
the issue as phrased by the Board was too narrow and that 
the veteran in fact was seeking service connection for any 
residual of trauma to the kidney area in service.  It 
remanded the case to the Board for reasons and bases that 
addressed the broader issue.  

In August 2000, the Board remanded the case to the RO for 
additional development.  On remand, after completing the 
requested development, the RO continued to deny service 
connection for disability claimed as kidney disorder.  The 
Board again remanded the case for additional development 
in August 2001.  The case is again before the Board for 
final appellate review.  



FINDINGS OF FACT

1.  The RO has provided all required notice and obtained 
all relevant evidence necessary for the equitable 
disposition of the veteran's appeal. 

2.  The competent and probative evidence of record fails 
to demonstrate any disability, to include kidney disorder, 
related to the veteran's period of service or any boxing-
related injury sustained therein.    


CONCLUSION OF LAW

Service connection for a disability claimed as kidney 
disorder is not established.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board observes that Congress has amended VA law to 
eliminate the requirement for a well-grounded claim, 
enhance VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expand on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2002)).  In addition, VA 
promulgated regulations that implement the statutory 
changes effected by the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals substantial compliance 
with the statutory and regulatory provisions.  That is, by 
way of the August 1994 rating decision, November 1994 
statement of the case, and supplemental statements of the 
case dated through July 2002, the RO provided the veteran 
and his representative with the applicable law and 
regulations and gave notice as to the evidence needed to 
substantiate his claim.  In addition, the RO's September 
2000 development letter to the veteran explained that it 
would secure private records on his behalf if he 
adequately identified the records and authorized their 
release.  Similar notice was provided in the RO's letter 
of October 2001 and January 2002.  Moreover, in the August 
2001 remand, the Board discussed the changes effected by 
the VCAA and instructed the RO to readjudicate the claim 
in consideration of those changes.  The Board finds that 
the RO has afforded the veteran all notice required by the 
VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

With respect to the duty to assist, the claims file 
contains previous VA medical evidence.  In addition, the 
RO secured several VA examinations in connection with the 
instant appeal.  The veteran has identified only one 
private physician and facility, P. Mitchell, M.D. and 
Winslow Indian Health Center, from which the RO has 
secured treatment records.  He also submitted a medical 
statement dated in December 2000 from Dr. Mitchell.  There 
is no allegation or indication from the claims folder that 
other relevant private records or any current VA medical 
records are outstanding.  The Board notes that, pursuant 
to the August 2001, in letters dated in October 2001 and 
January 2002, the RO advised the veteran and his 
representative that they were invited to submit additional 
documentation or explanation from Dr. Mitchell in support 
of the opinion provided in his December 2000 medical 
statement.  This solicitation was also included in the 
RO's requests for records sent to the provider in January 
2002 and May 2002.  The RO did not receive any response to 
the request from the veteran, his representative, or the 
physician.  Finally, the Board notes that the record 
includes a letter to the veteran from the Social Security 
Administration (SSA) that announced an award of disability 
benefits.  Although other SSA records are not associated 
with the claims folder, the Board emphasizes that there is 
no indication from the veteran, his representative, or 
from any other document in the claims folder that the 
disability benefits were awarded on the basis of the 
claimed kidney disorder at issue here.  Cf. Quartuccio, 
supra (VA was obligated to obtain and review SSA records 
when the veteran sought service connection for the same 
disability for which SSA disability benefits were 
awarded).  The Board is satisfied that all reasonable 
efforts to assist the veteran in the development of his 
claim have been met.  

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  
Therefore, there is no indication that the Board's present 
review of the claim will result in any prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

The Board is also satisfied as to compliance with its 
instructions from the prior remands.  See Stegall v. West, 
11 Vet. App. 268 (1998).

Factual Background

Service medical records showed no complaints of or 
findings associated with a kidney disorder.  The August 
1954 separation examination was negative for abnormality 
of the abdomen and genitourinary system.  

A March 1953 service record showed that while in service, 
the veteran was a member of the boxing team.  In addition, 
newspaper clippings and copies of photographs indicated 
that the veteran was a member of the boxing team while in 
service and that he fought on numerous occasions.

On VA examinations in October 1960 and October 1976, 
findings associated with the genitourinary system were 
normal.  VA outpatient treatment reports extending from 
September 1962 to March 1976 showed no complaints 
associated with a kidney disorder.

A May 1993 statement from R. Brewer, M.D., and Report of 
an Attending Physician Statement and an October 1993 
report of Examination for Housebound Status or Permanent 
Need for Regular Aid and Attendance performed by J. 
Harvey, M.D., were also silent with regard to a kidney 
disorder.

In a June 1994 supporting statement, R. C. certified that 
in May 1953, he was the cornerman for the veteran during 
the 11th Marine Regiment Boxing Matches.  He saw the 
veteran incur a couple of punches to the left kidney and 
that the veteran appeared hurt.  R. C. also stated that 
the veteran had told him of other occasions when he 
incurred kidney punches while boxing.  He added that the 
veteran told him that in one encounter, the kidney punches 
resulted in one of his boxing matches being stopped for 12 
to 15 minutes.

At the personal hearing in November 1994, the veteran 
testified that he received boxing injuries in service.  
Transcript (T.) at 1.  He stated that he had 51 boxing 
bouts while in the Marines and that he received over 15 
kidney punches during that time. Id.  The veteran 
indicated that he had kidney problems over the years, 
including frequent urination and blood in the urine.  T. 
at 5, 7.  He explained that he did not report the 
disorders until many years after receiving the kidney 
punches because he was not a complainer. Id.  The veteran 
maintained that he currently had kidney problems although 
he had not been treated for a kidney disorder.  T. at 7.

In February 1997, the RO received medical records from P. 
Mitchell, M.D., and the Winslow Indian Health Center 
(WIHC).  Entries dated back as far as June 1962 and 
continued through January 1997.  Records generally showed 
treatment for diabetes mellitus and low back pain.  Notes 
dated in July 1991 showed a report of right-sided back 
pain for three years and the assessment of degenerative 
joint disease.  In May 1993, the veteran reported 
suffering a fall in April 1993 with subsequent low back 
pain that radiated down the left leg.  Notes dated in 
October 1995 included the veteran's report that his kidney 
was bothering him worse now.  It had started three months 
ago and had not improved.  There was no mention of 
hematuria.  The veteran presented in September 1996 with 
complaints of nocturia and decreased stream.  The 
assessment after examination was probable benign prostatic 
hypertrophy.  Subsequent September 1996 reported no 
significant improvement with prostatitis symptoms with 
medication.  The veteran had nocturia about every two and 
one-half hours.  The diagnosis was possible benign 
prostatic hypertrophy and possible glycosuria.  Urinalysis 
test results dated in July 1995, October 1995, and 
September 1996 were negative, including for the presence 
of blood.  Notes dated in July 1995 indicated that a 
urinalysis performed in June 1994 was negative.

The veteran underwent a VA examination in May 1997.  The 
examiner reviewing the claims folder, including the 
veteran's service history.  He noted, in relevant part, 
that in 1952 and 1953, the veteran was a member of the 
boxing team, during which time he received at least 15 
"kidney punches."  The veteran related that on one 
occasion, after the bell had rung, the veteran's opponent 
hit the veteran with a severe blow to the left kidney.  As 
a result, the match was delayed from 12 to 15 minutes 
while the veteran recovered.  The examiner noted that 
review of the claims folder revealed no evidence of 
treatment for kidney disease.  He related that urinalysis 
with culture conducted in June 1995 was negative.  A July 
1996, urinalysis was completely normal, including a 
specific gravity of 1.020, blood urea nitrogen (BUN) of 
19, and creatinine of 1.2.  A September 1996 urinalysis 
showed 2+ glycosuria, but protein of the urine was not 
detected at that time and all other examinations were 
normal.  Although the veteran complained of his kidney 
difficulties in October 1995, urinalysis in July 1995 was 
normal.

Complaints during the May 1997 VA examination included 
experiencing pain of the mid-back, difficulty with sitting 
over prolonged periods, and urinary frequency with 
nocturia.  Examination revealed normal abdomen with mild 
pain in the mid back, left greater than right.  There was 
1+ prostate enlargement with 2-degree induration.  After 
examination, the examiner stated that it appeared that the 
veteran had some degree of obstructive urinary symptoms, 
probably secondary to benign hypertrophy of the prostate.  
He opined that the flank pain was probably more on the 
basis of his back problems than renal in origin.  At that 
time, the examiner could not say that the veteran had an 
actual kidney abnormality secondary to his boxing career 
in service.  A subsequent addendum indicated that 
urinalysis showed 3+ glycosuria, but was otherwise normal.  
BUN, creatinine, and prostate specific antigen (PSA) were 
also normal.  A renal ultrasound demonstrated bilateral, 
small insignificant renal cysts with a questionable soft 
tissue mass of the left kidney.  Computed tomography (CT) 
scan of the abdomen completed in June 1997 CT showed 
bilateral renal cysts without solid renal mass identified.  

In August 1997, the veteran underwent another VA 
examination.  The examiner stated that the veteran's 
claims folder had been reviewed and then discussed 
additional history obtained regarding the veteran's 
disorder.  The physician added that during the reported 
boxing match in 1953, when the veteran was rabbit punched 
in the left flank, he reported that he had gross 
hematuria.  He also had gross hematuria after a 1953 
automobile accident.  The veteran did not recall 
experiencing any hematuria in recent months.  In addition, 
the examiner reviewed the results from the May 1997 VA 
examination and noted that there was no documentation of 
hematuria of record.  

Examination in August 1997 revealed acute tenderness along 
the paravertebral muscles on the left and palpable 
sensitivity in the left costovertebral angle region.  
There were no palpable masses.  The examiner commented 
that it was difficult to correlate the presence of renal 
cysts alone, which are usually asymptomatic absent 
inflammation, with the type of discomfort demonstrated.  
He noted that it was theoretically possible that the 
various injuries to the veteran sustained in the region of 
his left kidney resulted in traumatized nerve endings, 
which were productive of discomfort on movement.  Thus, 
that type of pain would seem to be more muscular and nerve 
origin in type, rather than of a specific kidney etiology.  
The examiner added that it was possible that the scarred 
areas which entrapped the nerves of this particular area 
could have been irritated by the cyst of the left kidney 
rubbing against it, even though the physiology of the area 
would normally preclude direct pressure on the area 
described by the veteran.  He therefore concluded that he 
did not have solid evidence that would indicate that the 
left kidney was the source of the veteran's disorder.  He 
acknowledged that the veteran's discomfort was real, but 
that it might be neurologic and muscular in origin.  The 
examiner further stated that there was no doubt that the 
veteran "suffer[ed]" some kidney damage in the past, 
probably of a contusion type caused by the boxing as 
evidence by the episodes of hematuria that had occurred 
periodically since that time.  With regard to the 
increased urinary frequency and urgency, the uroflow 
bladder ultrasound performed in connection with the 
examination showed no evidence of obstructive uropathy at 
that time.  The examiner noted that the persistent 
symptoms might be related to an irritative process, 
inflammation process, or to the veteran's diabetes.

Pursuant to Board remand, the veteran was afforded another 
VA examination in October 2000.  The examiner reviewed the 
claims folder, including findings from prior VA 
examinations.  The veteran complained of left-sided 
radiating back pain.  There was essentially no right-sided 
pain and no left leg weakness.  Walking aggravated the 
pain.  Use of a back brace had helped considerably with 
the pain, as did ibuprofen.  The veteran denied any 
urinary tract infection, no hematuria in recent years, and 
no lithuria.  He described urinary frequency up to 15 
times per day and nocturia two or three times a night, 
though with satisfactory stream and emptying.  He related 
that he drank large quantities of water.  The veteran had 
diabetes and took insulin.  He denied any symptoms 
affecting the genitalia.  The left back pain did not 
affect the left groin or testis.  Examination of the 
abdomen was normal.  There was tenderness to palpation of 
the paravertebral muscles on the left with some tenderness 
throughout the left costovertebral angle.  The prostate 
showed 1+ enlargement with benign induration.

The diagnosis was left back pain related to 
musculoskeletal etiology rather than any renal etiology 
and urinary symptoms relative to diabetes mellitus.  The 
examiner explained that small renal cysts were previously 
seen, but there was no evidence of kidney mass or 
distortion.  The veteran's urinalyses had been normal in 
recent years, with the exception of intermittent 
glycosuria.  He added that the radiation of the left back 
pain indicated some degree of sciatic-type pain that would 
not be related to pain of renal origin.  The examiner 
ordered a repeat urinalysis and renal ultrasound.   His 
handwritten notes stated that all laboratory studies, 
including the renal ultrasound, remained completely 
normal.     

In response to the RO's September 2000 request for 
additional medical evidence, as instructed in the Board 
remand, the veteran submitted a statement from Dr. 
Mitchell in December 2000.  Dr. Mitchell had treated the 
veteran since 1994 for a variety of medical problems.  He 
reviewed the veteran's treatment records, as well as some 
VA records.  The veteran had flank pain, frequently 
accompanied by hematuria, which he related to injuries 
sustained while boxing in service.  Citing a medical 
journal article, Dr. Mitchell stated that the veteran's 
symptoms and examination were consistent with a diagnosis 
of painful loin-hematuria syndrome.  Although the cause of 
the disorder was unknown, Dr. Mitchell believed that the 
time frame of events supported his opinion that service-
related trauma caused the veteran's symptoms.        

Also pursuant to the Board remand, the RO secured 
additional treatment records from Dr. Mitchell and WIHC 
dated through April 2002.  The record continued to reflect 
treatment for diabetes mellitus and low back pain, as well 
as other disorders.  Notes dated in November 1996 revealed 
complaints of constant left low back pain that sometimes 
radiated to the left leg.  The veteran reported that the 
pain began in the mid 1970s.  The assessment was spinal 
stenosis.  Records indicated that a March 1997 urinalysis 
was negative.  The veteran presented in April 1997 
complaining of left flank pain.  He also described the 
onset of polyuria at night about six months before.  There 
was no pain on urination, hesitancy, or dribbling.  
Examination revealed enlarged prostate.  Urinalysis was 
normal.  The assessment was prostate hypertrophy.  The 
veteran reported having pain in the left kidney area in 
May 1997.  Notes dated in April 1998 indicated that 
urinalysis was negative.  June 1998 records stated that 
urinalysis significant only for glucose and ketone.  

WIHC medical records dated in February 2000 reflected the 
veteran's complaints of severe kidney pain started again.  
He reported that he had a severe blow to the kidney in 
1953 and that there was documented kidney damage through 
VA.  The assessment was history of kidney pain.  Later 
notes from February referred to complaint of left flank 
pain and noted that kidney ultrasound was ordered.  
Subsequent notes from February indicated that ultrasound 
showed 2.5 centimeter (cm) cysts in the left kidney and 
enlarged prostate.  The veteran continued to have left 
flank pain and pain in the left lumbar area.  The 
diagnosis was lumbar arthritis only.  March 2000 records 
noted the veteran's complaint of urinary frequency and 
assessment including benign prostatic hypertrophy.  
Additional March 2000 records reflected complaints of left 
back pain with radiation to the left foot, diagnosed as 
left radiculopathy.  In August 2000, the veteran related 
that he had back pain at the end of the day, though a back 
corset provided some pain control.  The assessment was 
structural back pain.  Notes dated in September 2000 
indicated a long history of back pain.  Examination 
revealed tenderness at the left costovertebral angle.  The 
assessment was possible urinary tract infection.  The 
veteran continued to have left flank and costovertebral 
angle pain.  

Additional WIHC notes dated in August 2001 indicated that 
he complained of "kidney pain" or left flank pain.  There 
was no frequency or dysuria.  The assessment included long 
history of "painful loin" and hematuria syndrome.  In 
October 2001, the veteran reported having increased back 
pain in the past month though some relief with lumbar 
belt.  Notes indicated that urinalysis was negative.  The 
diagnosis was sacroiliac strain.  Notes from January 2002 
related that the kidneys not palpable on examination.  An 
ultrasound was apparently ordered to evaluate for possible 
renal failure, though a report of ultrasound was not 
included.  In March 2002, the veteran reported having 
nocturia three to four times a night, dribbling, and 
persistent back pain.  On examination, the abdomen was 
soft and nontender.  Urinalysis was normal.  The 
assessment was benign prostatic hypertrophy and spinal 
stenosis.   

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active 
military service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303(a) (2001).  Service connection 
may be demonstrated either by showing direct service 
incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994) (specifically addressing 
claims based ionizing radiation exposure). 

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury 
or disease or some other manifestation of the disability 
during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 
419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992)).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not 
constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of 
record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was 
seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, 
there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred 
in service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one 
year of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including calculi of the kidney, 
cardiovascular-renal disease, and nephritis).  

When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the 
claimant.  38 U.S.C.A. § 5107(b).

In this case, the Board finds that the preponderance of 
the evidence is against service connection for disability 
claimed as a kidney disorder. Id.  Initially, the Board 
notes that there is no current diagnosis of a kidney 
disorder that falls within the category of chronic 
disease.  The presumption of in-service incurrence for 
chronic disease is not for application.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3).  

The veteran essentially alleges that he had disability due 
to kidney punches he received while on the boxing team in 
service.  The Board acknowledges that the record reflects 
the veteran's participation on the boxing team.  However, 
service medical records disclose no evidence of chronic 
kidney or associated disability during service or at 
separation.  In addition, despite the veteran's 
allegations of chronic problems since service, continuous 
symptoms are not otherwise shown by medical evidence of 
record, particularly VA medical evidence dated in the 
1960s and 1970s.  Therefore, the Board finds no reason for 
establishing service connection on the basis of chronic 
disorder in service or continuity of symptomatology 
thereafter.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 
494-97.  

Moreover, the Board finds that there is no competent and 
probative evidence demonstrating a disability, to include 
a kidney disorder, related to the veteran's period of 
active duty service.  Boyer, 210 F.3d at 1353; Maggitt v. 
West, 202 F.3d 1370, 1374 (Fed. Cir. 2000).  Evidence of 
record reflects symptoms primarily consisting of low back 
pain and urinary complaints.  The veteran's records from 
WIHC indicate that low back pain has been associated with 
lumbar spine degenerative joint disease as well as spinal 
stenosis.  The urinary complaints are associated with 
benign prostatic hypertrophy and diabetes.  There is no 
suggestion that any of these disorders is related to the 
veteran's in-service boxing or other incident of service.  
Similarly, although renal ultrasound and CT scans have 
shown cysts in the left kidney, the evidence does not show 
that the cysts are responsible for any of the veteran's 
symptoms.  In addition, there is no medical evidence or 
opinion that associates the presence of the cysts with 
boxing-related trauma or other incident of the veteran's 
period of service.  

The examiner from the May 1997 VA examination also 
attributed urinary symptoms and flank pain to benign 
prostatic hypertrophy and back problems, respectively, 
rather to a disorder of renal origin.  The report of the 
October 2000 VA examination similarly indicated that, 
based on examination and review of the record, left back 
symptoms were of musculoskeletal etiology and urinary 
symptoms were related to diabetes.  Specifically, he noted 
that urinalyses had been normal, except for intermittent 
glycosuria.  He also explained that the radiating nature 
of the low back pain indicated a sciatic-type of pain that 
is not renal in origin.  All laboratory studies and the 
renal ultrasound from the examination were normal.  

The Board notes that the veteran previously filed a 
separate claim for service connection for a lumbar spine 
disorder, which has been denied by both the RO and the 
Board.  If he wishes to further pursue service connection 
for the disorder, he is free to attempt to reopen the 
claim.    

The Board acknowledges that Dr. Mitchell's December 2000 
opinion is contrary to the VA medical opinions of record.  
The Board has a duty to analyze the credibility and 
probative value of the evidence of record.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001); Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  When adequately explained, the 
Board is free to favor one medical opinion over another.  
Evans v. West, 12 Vet. App. 22, 26 (1998).  Dr. Mitchell's 
statement indicates that the veteran had flank pain and 
hematuria that was consistent with a diagnosis of painful 
loin/hematuria syndrome, which he associated with service-
related trauma.  WIHC records show one instance in August 
2001 in which "painful loin" or hematuria syndrome is 
mentioned.  Otherwise, as discussed above, actual 
treatment records from WIHC consistently diagnose the 
left-sided back pain as associated with lumbar spine 
pathology.  In addition, despite Dr. Mitchell's statement 
that the veteran's pain was frequently accompanied by 
hematuria, WIHC records are negative for any test 
documenting hematuria or other abnormality not associated 
with the veteran's diabetes.  Thus, the Board finds Dr. 
Mitchell's opinion, which is not supported by the evidence 
of record, to be of less probative value than opinions 
provided by VA examiners.  A medical opinion based on an 
inaccurate factual premise has limited probative value.  
Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993); Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993).      

The Board also notes that the August 1997 VA examiner 
opined that the pain described by the veteran seemed to be 
muscular or neurologic in origin, though he referred to 
possible irritation from nerve entrapment in the kidney 
area.  This opinion is essentially speculation; the 
examiner himself suggested that such a scenario was 
unlikely.  In addition, the examiner indicated that the 
veteran probably did suffer some type of injury to the 
kidney, probably a contusion, which was evidenced by 
periodic hematuria.  However, as discussed above, the 
evidence of record does not document any instance of 
hematuria.  Thus, these portions of the examiner's opinion 
have little probative value. Id.   

Finally, the veteran himself has opined, in testimony and 
multiple written statements, that he has some current 
disability as a result of boxing-related injury in 
service.  However, the record does not reflect that the 
veteran possesses the requisite medical knowledge and 
expertise needed to offer a competent opinion as to 
diagnosis and etiology of a physiologic disorder.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 
494.  Therefore, his personal thoughts as to whether and 
why a disability exists is not competent evidence required 
to establish service connection.  

In conclusion, the Board finds that the evidence is not so 
evenly balanced as to require resolution of doubt in the 
veteran's favor.  38 U.S.C.A. § 5107(b).  That is, medical 
opinions in support of his claim are not supported by 
evidence of the veteran's actual treatment and findings on 
examination.  Accordingly, the Board finds that the 
preponderance of the evidence is against service 
connection for a disability claimed as kidney disorder.  



ORDER

Service connection for a disability claimed as kidney 
disorder is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

